Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The foreign and non-patent ligature cited in the information disclosure statement of 31 August 2021 is found in the parent applications. 
Specification
The disclosure is objected to because of the following informalities:
The status of parent application 16/798,948, cited on page 1, line 7 of the specification,  needs to be updated.
Page 4, line 7; page 10, line 5; and page 20, line 15 teach that the first metal; which is defined as a metal having a crystal ionic radius of less than about 133 pm, which based on applicants’ definition of “about” means the maximum crystal ionic radius is 146.3 pm, and which is not Rb, Cs, Fr, Si, Ge, Sn and Pb; can be Tl. Tl has a crystal ionic radius of 150 ppm. Thus Tl does not meet the given definition for “first metal”. 
Page 5, line 17; page 8, line 24; page 21, line 7; and page 27, line 11 teach  R and R’ can each be a substituted or unsubstituted C5 to C24 aromatic hydrocarbon, but the minimum number of  carbon atoms necessary to form an aromatic hydrocarbon is C6. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The α range in claim 12 and the α range of 0.4-0.8 in claim 1.
The teaching in the specification of α in the range of  greater than 0 to less than or equal to 3 and the ranges in lines 4-11 on page 17 do not provide proper antecedent basis for the claimed ranges. Lines 4 and 5 on page 17 teaches the minimum amount of α is greater than 0, about 0.1 or about 0.2. Lines 5-10 on page 17 teach the maximum amount of α is about 3, about 2.5, about 2, about 1.5, about 1, about 0.9, about 0.8, about 0.7, about 0.6, about 0.5, about 0.4 or about 0.3. These ranges do not provide proper antecedent basis for the claimed ranges of 0.4-0.8 and 0.9 to about 3. The amounts of α in the example 1 of 0.14 also does not support the claimed ranges of 0.4-0.8 and 0.9 to about 3. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 teach the first metal can be Tl. Claims 3 and 14, from which claims 4 and 15 depend from respectfully, defines the first metal as a metal having a crystal ionic radius of less than about 133 pm, which based on applicants’ definition of “about” means the maximum crystal ionic radius is 146.3 pm, and which is not Rb, Cs, Fr, Si, Ge, Sn and Pb. Tl has a crystal ionic radius of 150 ppm. Thus Tl does not meet the given definition for “first metal”. 
Claim 17 is indefinite since it is unclear if the “a first dopant” and the “a second dopant” are the same dopants as defined in claim 14 or if they are different dopants. 
Claim Interpretation
It is clearly understood by one of ordinary skill in the art, based on the preferred formulas in the specification, that the formula for the claimed quantum dots having a perovskite crystal structure and comprising a Group IA metal, a Group IVA metal and a halogen and having a mole ratio of halogen to Group IA metal is 3+α:1 is ABX3+α, where A is the Group IA metal, B is the Group IVA metal and X is the halogen.
In claim 17, the claimed dopants are being interpreted as being those of claim 14 since those are the only dopants taught in the disclosure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Protesescu et al, in view of the declaration by Maksym Kovalenko and Franziska Krieg.
This article teaches a quantum dot having a cesium lead halide having a perovskite structure and the formula CsPbX3, where X is Cl, Br, I, Cl and Br and Br and I. The articles teaches the quantum dots has a photoluminescent peak in the range of 410-700 nm, which falls within the range of claim 2; a full width at half maximum photoluminescent peak of 12-42 nm, which overlaps the range of claim 9; and a quantum yield, or efficiency, of 50-90%, which overlaps that of claim 9. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Based on the taught process and what is known in the art, one of ordinary skill in the art would expect that the taught quantum dots to have oleic acid and/or oleylamine ligands attached to the surface of the dots since the added oleic acid and oleylamine are added as stabilizing agents in the process. These ligands fall within the scope of the ligands claimed in claim 8. 
The article teaches a composite of the taught quantum dots dispersed in a poly(methyl methacrylate) matrix and suggests using the taught quantum dots and composites in electronic devices, such as color-conversion LEDs and solar cells.   
While the article teaches that the cesium lead halide has the formula CsPbX3, where X is Cl, Br, I, Cl and Br and Br and I, the declaration teaches that the halide of the article actually contains an excess amount of halogen. Based on the teachings in the declaration, the taught halide perovskite of CsPbBr3 actually has the formula CsPbBr3.3, where both the cesium and lead have a calculated molar amount of about 1.2 and Br has a calculated molar amount of about 4.0. This amount of bromine falls within the ranges of claim 1 where α is 0.3. Based on these teachings, the article suggests a composite cesium lead halide having a perovskite structure and the formula CsPbBr3.3 dispersed in a poly(methyl methacrylate) matrix. This composite is identical to that claimed in claim 10. Since the taught quantum dot has a composition that falls within the claimed ranges, one of ordinary skill in the art would expect that a toluene solution comprising the taught quantum dots would inherently have the property of claim 7, absent any showing to the contrary. The article suggests the claimed quantum dot, the claimed composite and the claimed electronic devices.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-10 of U.S. Patent No. 10,585,228. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are to an electronic device comprising a quantum dot having a perovksite crystal structure and the formula ABX3+α, where A can be Cs, Rb and/or Fr, B is the same Group IVA metal as claimed in this application, and X is the same halogens as claimed in this application and α is greater than 0 up to 3, which overlaps the claimed α ranges. Tus claim 1 suggests the quantum dots and the devices of claims 1, 11, 12 and 20 in this application. Patented claim 2 teaches the quantum dots are in a polymer matrix and thus suggest the composite of claims 10 and 19 of this application. Patented claim 3 teaches the quantum dots has a peak wavelength within the ranges of claims 2 and 13 of this application. Patented claim 8 teaches the quantum comprises the same ligands as claim 8 of this application and thus suggests the quantum dots of claim 8. Finally, patented claims 6-9 teach the quantum dots are doped with the same dopants as claims 3-5, 14, 15 and 17 of this application and thus suggests claims 3-5, 14, 15 and 17 of this application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, 12-14, 25 and 29 of U.S. Patent No. 10,597,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims teach quantum dots having the formula ABX3+α, where A, B and X are the same as in claims 1 and 12 of this application and α is greater than 0 up to about 3, which overlaps the α ranges claimed in this application and which contain the dopants of claims 3 and 14 of this application. Patented claims 2, 5, 6-8 and 12-14 are the same claims 2-5, 8, 9, 13 and 15-18 of this application. Claims 25 and 29 teach a composite comprising the patented quantum dots dispersed in a polymer matrix and an electronic device comprising the patented quantum dots. This composite and device suggest those of claims 10, 11, 19 and 20 of this application. Patented claim 9 include the quantum dots of claims 6 and 16 of this application.  
Since the patented quantum dot has a composition that overlaps and encompasses the claimed ranges, one of ordinary skill in the art would expect that a toluene solution comprising the taught quantum dots would inherently have the property of claim 7, absent any showing to the contrary.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-15, 17 and 21 of U.S. Patent No. 11,124,702. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims teach quantum dots having the formula ABX3+α, where A, B and X are the same as in claims 1 and 12 of this application and α is about 0.1-3 excluding 0.3, about 0.2-2.5 excluding 0.3, greater than 0.3 to about 2 and about 0.4-1.5, all of which overlaps the α ranges claimed in this application. Patented claims 2, 4, 6-12 are the same claims 2-9 and 13-18 of this application. Claims 17 and 21 teach a composite comprising the patented quantum dots dispersed in a polymer matrix and an electronic device comprising the patented quantum dots. This composite and device suggest those of claims 10, 11, 19 and 20 of this application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/29/22